                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )
       vs.                                   )       Case No. 19-3102-CR-SW-MDH
                                             )
BRIAN L. BLACKARD,                           )
                                             )
                                             )
               Defendant.                    )

                                            ORDER

       Before the Court is Defendant’s Motion to Dismiss Indictment on Void-for-Vagueness

Grounds. (Doc. 14). Pursuant to the governing law and in accordance with Local Rule 72.1 of the

United States District Court for the Western District of Missouri, Defendant’s Motion was referred

to the United States Magistrate Judge for preliminary review under 28 U.S.C. § 636(b). The

Magistrate Judge has issued a Report & Recommendation. (Doc. 17). Defendant has filed his

objections to the Report & Recommendation (Doc. 18) and the matter is now ripe for review.

       Defendant is charged by Indictment with one count of possessing firearms while then

knowing he was an unlawful user of a controlled substance, in violation of 18 U.S.C. §§ 922(g)(3)

and 924(a)(2). Defendant moves to dismiss the indictment arguing the term “unlawful user” is

unconstitutionally vague on its face in violation of the Due Process Clause.

       After a careful and independent review of the record before the Court, the Court adopts the

Report & Recommendation of the Magistrate and denies the Motion to Dismiss. The Court finds

it is presently bound by United States v. Bramer, 832 F.3d 908 (8th Cir. 2016) and therefore the

Motion to Dismiss should be denied without prejudice as premature.




                                                 1
       It is THEREFORE ORDERED that the Report and Recommendation of the United

States Magistrate Judge is ADOPTED and incorporated herein.

      It is FURTHER ORDERED that Defendant’s Motion to Dismiss the Indictment (Doc.

No. 14) is DENIED.


IT IS SO ORDERED.

DATED:       January 21, 2020

                                                 /s/ Douglas Harpool ________________
                                                DOUGLAS HARPOOL
                                                UNITED STATES DISTRICT JUDGE




                                            2
